UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2010 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53298 ATLAS THERAPEUTICS CORPORATION (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-8758875 (I.R.S. Employer Identification No.) 11759 Crystal Avenue, Chino, CA 91710 (Address of Principal Executive Offices) (909) 465-1030 (Issuer’s telephone number) Marvin’s Place, Inc. 8860 Greenlawn Street, Riverside, CA 92508 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X]No [] Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of June 30, 2010 there were 49,000,000 shares of common stock outstanding and no shares of preferred stock outstanding. EXPLANATORY NOTE This Amendment No. 1, or this Amendment, to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, or the Quarterly Report, is being filed in response to certain comments made by the staff of the Securities and Exchange Commission, or the SEC. In response to such comments, we have amended the following items: Commission File No. has been revised. Item 4.“Controls and Procedures—Management’s Evaluation of Disclosure Controls and Procedures” is being amended. INDEX Page PART 1-FINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 F-1 Statements of Operations (unaudited) for the six months ended June 30, 2010 and June 30, 2009 and the period from inception (April 11, 2007) to June 30, 2010. F-2 Statements of Cash Flows (unaudited) for the six months ended June 30, 2010 and June 30, 2009 and the period from inception (April 11, 2007) to June 30, 2010 F-3 Notes to Financial Statements F-4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3.Quantitative and Qualitative Disclosures about Market Risk 4 Item 4.Control and Procedures 4 PART II-OTHER INFORMATION Item 1.Legal Proceedings 5 Item 1A.Risk Factors 5 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3.Defaults Upon Senior Securities 7 Item 4.Submission of Matters to a Vote of Security Holders 7 Item 5.Other Information 8 Item 6.Exhibits 8 SIGNATURES 9 PART I - FINANCIAL INFORMATION Item 1. Financial Statements 2 ATLAS THERAPEUTICS CORPORATION fka Marvin’s Place, Inc. (A Development Stage Company) BALANCE SHEET (Unaudited) ASSETS June 30, December 31, (unaudited) CURRENT ASSETS Cash $
